Jackson, Judge,
concurring.
It is hardly necessary for me to say, after the opinion just delivered by my brother and associate, Judge Bleckley, that I acquiesce in the judgment confining this bill of exceptions to the single issue of whether the verdict be against the law and the evidence, with great reluctance. I only concur because the authority of the unanimous opinion of this court in the case of Olive vs. Herrington, 33 Georgia Reports, 580, binds me. But for that, and what I consider the spirit of subsequent adjudications on the point, I should hold this bill of exceptions good throughout. My mind abhors technicalities, and I do not approve the judgment on principle.